DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-9, 11, 12, 14, 15, and 17-19 are pending in this application.  Claims 2, 10, 13, and 16 have been cancelled.  Claims 1, 3-9, 11, 12, 14, 15, and 17-19 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al (US 2014/0065284) in view of Sakai et al (US 6858247).
As to claims 1, 3-9, and 11-19, Arai et al disclose a fat/oil composition that contains an edible oil and a fat/oil obtained by oxidizing fresh fat/oil to a peroxide value of 1-400 (claims), and indicates that any commonly used edible oil that includes milk fat, for example, can be used as the edible oil (base oil) blended in the fat/oil composition (paragraph [0017]), and that the same oils as the base oil can also be used as the raw material oil for the oxidized oil (paragraph [0018]). Arai et al furthermore teach that the oxidized oil is preferably blended in the amount of 0.01-2.0 wt% (paragraph [0025]), that the oxidation treatment is carried out while oxygen is pumped in at a temperature of 60-220°C, that the treatment time is 30 to 220 minutes, depending on the extent of the peroxide value (paragraph [0022], examples), and that the fat/oil composition is used as deep-frying oil (example 82).

Arai et al teach that any commonly used edible oil that includes milk fat, for example, can be used as the edible oil (base oil) blended in the fat/oil composition, and that the same oils as the base oil can also be used as the raw material oil for the oxidized oil. Arai et al furthermore teach that the oxidized oil is preferably blended in the amount of 0.01-2.0 wt%.  
Sakai et al disclose the conventional use of ascorbic acid fatty acid esters in oil compositions (see entire document, especially claim 1).
It would have been obvious to a person of ordinary skill in the art, to use the claimed amounts in that of Arai et al because Arai et al teach the use of milk fat and the fat percentage claimed. Once the art recognizes the use of a fat/oil then the selection and manipulation of amounts is obvious, expected, and well-within the skill of the art.   
In the absence of a showing to the contrary, Applicant is using known components and process steps to obtain no more than expected results.  
As to claim 8, Arai et al does not clearly indicate the amount in which the oxygen is supplied, but the oxidation treatment temperature and time as well as the peroxide value in Arai et al suggests that the oxygen is obviously supplied at the rate of 0.001 to 2 L/min per kg raw material fat/oil.
	As to claim 12, Arai et al teach the use of milk fat.  The use for deep-frying would be obvious as the same components and process steps are used.
	As to claim 19, Sakai et al teach the conventional use of ascorbic fatty acids, wherein it would be obvious to one of ordinary skill in the art to use ascorbic fatty acid esters in a fat/oil composition.

Response to Arguments
Applicant's arguments filed August 30, 2021 have been fully considered but they are not persuasive.

As set forth above, Arai et al disclose a fat/oil composition that contains an edible oil and a fat/oil obtained by oxidizing fresh fat/oil to a peroxide value of 1-400.  Arai et al indicate that any commonly used edible oil that includes milk fat, for example, can be used as the edible oil (base oil) blended in the fat/oil composition, and that the same oils as the base oil can also be used as the raw material oil for the oxidized oil. Arai et al furthermore teach that the oxidized oil is preferably blended in the amount of 0.01-2.0 wt%.  Arai et al teach that the fat/oil composition is used as deep-frying oil (example 82).
Applicant does not claim imparting a cheese flavor.
Applicant does not attach criticality to the edible oil or fat.
	Arai et al teach the use of milk fat and the fat percentage claimed.  Arai et al teach the use of the composition for fried foods.  In the absence of a showing to the contrary, Applicant is using known components and process steps to obtain no more than expected results.  
The declaration under 37 CFR 1.132 filed March 9, 2021 and the specification examples are insufficient to overcome the rejection of the claims based upon 35 U.S.C. 103 as set forth in the last Office action for the following reasons.
1)  The showing and Examples do not compare to the cited prior art.  
2)  The showing and Examples do not appear to be commensurate in scope with the broadest claim.  It appears that a palm-based oil is the only oil contemplated.
3)  Applicant claims 10 to 100% milk fat and this is not addressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
October 22, 2021